Snodgrass, J.
The determination of this case depends upon the construction of Q-. W Allen’s will, made in 1864. The clause to be considered is as follows:
*133“ I have some real and personal property, and I do hereby make the following disposition of it: First, I have a tract of land of two hundred and fifty acres, lying on the south side of French Broad river, between the lands of ¥m. Burnett and the mouth of "Wolfe Creek, which I hereby give and bequeath to my two sisters, Emily Allen and Cynthia Cowan, and to their heirs forever, the title to which is hereby vested fin them. Second, I have an undivided interest in the real and personal estate of my father and mother, aside from some other personal property in my own right, all and singular of which I do hereby give and bequeath the same to my said two sisters, Emily Allen arid Cynthia Cowan, and to my brother, Greene Allen, jointly, to share and share alike in the same.”
The testator acquired other personal property, and died in 1876, having made no other will.
The question is, did after-acquired property pass under the will ?
In another case, Sharpe v. Allen, reported in 5 Lea, page 81, this will was before this Court for construction at the September Term, 1880. It was then held by a divided Court that after-acquired property did not pass under this will. Both the majority and minority opinions are published, and they discuss the question fully. That discussion need not be repeated here.
The question having again risen in this case upon a state of facts and pleadings involving no res ad-judícala, the majority of the Court is of opinion *134that the construction given in the case of Sharpe v. Allen is not the correct one, and that the case should not be allowed to stand as a precedent.
It is, therefore, overruled, and the will held to convey after-acquired property. The decree of the Chancellor is consequently reversed, with costs. In this conclusion Judge Turney and I do not concur, We think the former construction should be adhered to.